Exhibit 10.59





AMENDMENT NUMBER 4
TO THE
FOUNDATION COAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
    
THIS AMENDMENT is made this 23rd day of January 2014 by the Executive Vice
President – Administration and Support Services to the Foundation Coal
Supplement Executive Retirement Plan (the "Plan"), as initially adopted
effective July 30, 2004.




RECITALS


WHEREAS, the Compensation Committee of Alpha Natural Resources, Inc., the parent
of the Plan's sponsor, Foundation Coal Corporation, has authorized the Executive
Vice President – Administration and Support Services to amend the Plan to
provide for an "Automatic Cash-out" provision in accordance with the rules set
forth under Internal Revenue Code Section 409A and applicable regulations.




AMENDMENT


NOW, THEREFORE, the Plan is hereby amended as follows:


1.    Section 6.1 is hereby amended by the addition of the following Subsection
(c):


"(c)    Automatic Cash-Out. Subject to any delay required by Subsection (b) but
notwithstanding any other provisions of the Plan to the contrary, at any time
that the actuarially equivalent (as defined in accordance with Section 6.1) lump
sum value of the Participant's Supplemental Benefit is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B) for the Plan Year of
reference, the Company may elect to immediately distribute such Supplemental
Benefit to the Participant in a single lump-sum, provided that the payment
results in the termination and liquidation of the entirety of the Participant's
interest under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan in
accordance with the applicable provisions of Treasury Regulation Section
1.409A-1(c)(2). Such distribution may be made regardless of whether or not the
Participant has not incurred a Separation from Service."


2.    The effective date of this amendment shall be January 23, 2014.


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive Vice President – Administration and Support
Services has duly executed this Amendment as of the date first written above.




 
 
Alpha Natural Resources, Inc.
 
 
 
 
 
 
 
By:
/s/ Gary Banbury
 
 
Gary Banbury
 
 
Executive Vice President, Administration & Support Services



